Citation Nr: 1607184	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  02-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip disability, claimed as secondary to a service-connected disability.

2.  Entitlement to service connection for a right shoulder disability, claimed as secondary to a service-connected disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from September 1970 to August 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2002 and March 2003 by the Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional Office (RO).  In December 2002, the Veteran withdrew a request for a hearing before a Veterans Law Judge.  The Board remanded the claims for additional development of evidence in September 2003.  In March 2007, the Board issued a decision denying each of the three issues then on appeal.

The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, the Secretary of Veterans Affairs, and the Veteran, through an attorney, filed a Joint Motion asking the Court to vacate the Board's decision and remand the issues to the Board for further action.  The Court granted the Joint Motion in an order issued in May 2008.  The case was returned to the Board for further action in accordance with the Joint Motion, and remanded by the Board in November 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a left hip disorder due to his service-connected left knee disability.  Post-service VA treatment records show a diagnosis of right hip degenerative joint disease, but no diagnosis of a left hip disorder.  In August 2010 private physical therapy notes, the Veteran repeatedly complained of bilateral hip pain.  As the Veteran has never been given a VA examination for his left hip, the Board finds a remand is necessary. 

The Veteran also asserts he has a right shoulder disorder due to a fall caused by his service-connected left knee disability.  Post-service VA treatment records dated in December 1985 include an x-ray report which noted a slight irregularity and sclerotic changes of the articulating surfaces of the right acromioclavicular joint.  There was no fracture or dislocation or destructive bone changes.  There was no evidence of soft tissue or joint calcifications.  In a February 2002 VA progress note, the Veteran complained of right shoulder pain.  In a June 2008 VA progress note, the Veteran reported falling at home due to his knees giving out.  He stated he landed on his bilateral upper extremities injuring his shoulder.  During an August 2008 follow-up, the Veteran reported his bilateral shoulder pain had been going on since his knee replacement.  In a September 2008 VA orthopedic note, the Veteran reported that his shoulders had started to bother him a lot more.  He also noted that he had a couple of falls before his knee replacement that hurt his shoulders.  He said that the pain bothered him all the time, slightly worse on the right.  Upon examination, the Veteran had bilateral shoulder pain with certain maneuvers.  The examiner found bilateral shoulder pain after falls earlier that year and after using a walker after his knee replacement two and a half months earlier.  A September 2010 outpatient services request indicates the Veteran was authorized for physical therapy for a rotator cuff tear.  To date, the Veteran has not had a VA examination on his right shoulder claim.  As such, the Board finds a VA examination is necessary.  

Because the issue of entitlement to a TDIU is inextricably intertwined with the other issues on appeal, an appellate decision on this issue is deferred.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed right shoulder and left hip disorders.  After the Veteran has signed the appropriate releases, those records not already included in the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination for his right shoulder and left hip disorders.  Any indicated diagnostic tests and studies must be accomplished.  The examiner(s) should provide an opinion as to whether any diagnosed right shoulder and/or left hip disorder is at least as likely as not (50 percent or greater likelihood) 
(a). etiologically related to service; or (b). proximately due to, or alternatively, aggravated by (permanently worsened) a service-connected disability to include service-connected left knee disability and to include multiple falls purportedly due to his service-connected knee giving way.

The VA examiner should provide a detailed rationale for the any opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation.

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




